Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 07/25/2022 has been entered and carefully considered.
Claim 1-20 have been cancelled.
Claim 24 have been amended.
The Terminal Disclaimer has been filed and approved.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Kenneth J. Hoover on 07/29/2022.
The application has been amended as follows:
In Claims: 
26. (Currently Amended) The system of claim 21, wherein the operations further comprise oversampling the envelope of the second signal using an oversampling frequency that is greater than a sampling frequency of the second signal.
Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 21, 34, and 35 are allowable over the prior art of record because none of the prior art teach determining a shaft rotation frequency signal from the first signal, the shaft rotation frequency signal representing a time-varying rotational speed of a shaft of the wind turbine; resampling an envelope of the second signal based on the shaft rotation frequency signal to provide a third signal, the third signal being an angular sampled signal, wherein resampling the envelope of the second signal comprises: determining, based on the shaft rotation frequency signal, a phase-time relationship between time steps of the shaft rotation frequency signal and phases of the shaft of the wind turbine, and generating, based on the phase-time relationship, a resampling vector of time points representing constant phase increments of the shaft of the wind turbine in an angular domain; and detecting a fault in the wind turbine based on an analysis of the third signal. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Claims 22-33 and 36-40,  are considered allowable based on their respective dependence on allowed claim 21 and 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on M-Fri from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN H LE/Primary Examiner, Art Unit 2862